.AusTI~‘.   TEXAS




                      January 5, 1949

Hon. C. H. Robinson, President
State Board of Chiropody Examiners
826 Fair Building
Fort ?lorth,Texas           Opinion No. V-758.
                                 Re:     Reinstatemrnt of Chir-
                                         o$ody licentiates whose
                                         licenses have been sus-
                                         pended or revoked.
Dear Sir:
            Xe refer to your letter in which you submit:

           1. May ths Board require licentiates whose
licenses have been suspended or revoked for non-pap-
lment of an annual renzT:ral
                           fee to pass the regular ex-
amination as provided in Article 4569 Va. C. S., includ-
ing payment of the ,~f:Z;.OO
                           examination fee?

          2. May the Board permit forner licentiates
who do not possess the educational qualifications pre-
scribed by Article 4570, to be re-examined after their
licenses have been suspended or revoked?

          3. May the Board require of a former licen-
tiate whose license has been suspended or revoked under
the provisions of Article 4571, to pass the regular ex-
amination, before reinstating or issuing a new license,
who nay qualify by reasons of educational attainments
provided for in Article 4570, and not require of anoth-
er former licentiate whose license has been suspended
or revoked under provisions of Article 4571, who may
not qualify by reasons of not having attained the edu-
cation provided for in Article 4570?
          4. Does the "discretion" of the Board, as
provided in the Act, permit this board to reinstate
one former licentiate and refuse to reinstate:other
former licentiates? In other words, would such rein-
statement and refusal of reinstatement, based upon the
Board's knowledge of the personal and professional his-
tories of the applicants, be held to be exercising "dis-
cretion," or would it be construed to be "discrimina-
tion?"
Hon. C. H. Robinson - Page 2   (V-758)


          5. May former licentiates be reinstated by
fulfilling the only requirement of paying the current
renewal fee, or must all renewal fees in arrears be
paid, plus the current renewal fee?

          6. May former licentiates be reinstated by
payment of the current renewal fee, or must all fees
in arrears be paid?
          We refer to the following laws which are per-
tinent to your inquiry:
          Article 4569, V. C. S. provides for the,ex-~'
amination and re-examination of applicants for license
to practice chiropody in this State. ,Each,such appli-
cant is required to pay an examination fee of $35.00.
It is also thrrein provided that "Any applicant fail-
ing in the examination and being refused a license
shall be entitled to a re-examination at the next reg-
ular session of said Board within ,one year. Any appii-
cant failing on re-examination shall be required to pay
an additional fee and shall be required to be re-exam-
ined in all subjects." (Emphasis added throughout)
          Article 4570 prescribes the qualifications
of applicants for such licenses. It reads:
         "All applicants for license to prac-
    tice chiropody in this State, not otherwise
    licensed under the provisions of law, shall
    present satisfactory evidence to the State
    Board of Chiropody Examiners that such ap-
    plicants have attained the age of twenty-
    one (21) years, are of good moral character
    and are free of all contagious and communi-
    cable diseases, and furnish a certified cer-
    tificate of health to that effeC.t,and are
    citizens of the United States of America
    and who are graduates of at least a sixteen
    (16) unit high school, whose credits are
    acceptable without condition for matricula-
    tion at the State University of the State
    in which the applicant's high school grad-
    uation was attained. The applicant shall
    present satisfactory evidence of graduation
    from a bona fide reputable school of chir-
    opody in the form of a diploma which has
    conferred the degree of Doctor of Surgical
    Chiropody, to the State Board of Chiropody
Bon, C. H, Robinson     - Page 3    (V-733)


        Examiners,. Such chiropody schools may be
        considered reputable,   w,Zthin the meaning
        of this Aot, whose entrence requirements
        and oourse of instruction      are as high as
        those adopted by the University        of Texas,
        and whose course of instruction        shall em-
        brace at least four (4) terms of at least
        eight (8) month8 each, and which meets
        the requirements of the State Board of
        Chiropody Examiners.     Provided, however,
        the Board may, In its discretion,        aooept
        appli~oants from chiropody schools whose
        Course of instruction    embraces,. at least
   __,irtm2”f3j    %#fOv of .at ,least    ed’ght (8)
     *months eaoh* and-provides        for one term
        of eight (8) months instruction        in a rec-
        ognized college  of liberal     arts or soi-
        ences shall be approved by this Board.”
              Article ,457l requires eaoh such licensed
ohiropodist     to pay an annual renewal fee of $10.00
and that:
     n        When a chiropodist     shall fail to
     piy’his    annual renewal fee by March lst,
      it shall be the duty of the Board of
     Chiropody Examiners ,to notify such chir-
     opodist at his last known address, by
     mail, that said annual renewal fee is
     due and unpaid.     Thirty (30) days after
     the date of mailing said notice,        it
     shall be the duty of the Board un?%r
     this Act to declare the license       suspend-
     ed or revoked for nonpayment of the an-
     nual’renewal    fee . . , After th B        d
     fl 4     ‘1’ d’ ‘1 icense suspended o%&
     v%edT’a?;ro%ded        for $n this Act the
     Board may thereafter      in its discretion
     refuse~jto reinstate    such license   or ls-
     sue a new license until such chiropodist,
     whose license has-been declared suspend-
     ed or revoked for nonpayment of annual
     renewal fee, has passed a regular exam-
      ination for license,     as provided for by
     this Aot. . , .”
              Authority to revoke such licenses      is given
in Article     4573, as follows:
Yen. 0. :I.Ro;Anson - lq;e 4   (V-758)

            "The board may, after due hearing,
     refuse to rant or renew and may revoke
     any license i-sued under tile provisions
     of this law to a person, otherwise qual-
     ified, who obtained such license by
     fraudulent representation or dishonesty
     in taking an examination; or who makes
     use of untruthful and improbable state-
     ments to patients or in his advertising,
     or for habitual intoxication, or for un-
     professional and immoral conduct; or who
     gives away or sells drugs or alcohol for
     other than legitimate purposes in his
     practice; or '?~llomay be convicted of sm-
     -utatin;;tL?cix:;tin foot or toe or of us-
     ing an anesthetic other than local.
     When a license has beep granted it shall
     not be revoked or the renewal thereof
     refused without,at lex'; fifteen days
     notice to the licensee, who shall be en-
     titled to s h::,,;.aing
                           by the board, and
     shall have the i'ightto be represented
     by counsel. I\t least ten days prior to
     the date of suc!lhearin? the licensee
     shall be notified of c'bsfiling of the
     charges and 0: t!lenature thereof. Any
     person licensed .topractice chiropody in
     this State whose license shall be cancel-
     led by ~~11board -may9'Tiithin  thirty days
     after t.~ocancellation thereof, and not
     theredftzr, have his right of action for
     reinstatement against such board in ?;he
     district court of Travis county. If the
     serssn ;>hose license has been canceled
     by the board shall, within ten days after
     receiving information of such cancella-
     tion, &oe written notice to the secretary
     of the board of his intention to file such
     suit, the action of the board in cancel-
     linr;the license of such person shall be
     suspended for a period of thirty days, but
     unless such suit shall be filed within
     said tim:,the action o:?ths board sl-la11  be
     final. if c;pitshall b",filed a(jainst
     %!A.~ '::.i:
              rd to reinstate such license TCth--
     '7.531,"ii,-:y, .!,!LY
                         action of th,::
                                       bocrd
     shall rolnainsnr;?:;endeduntil the validity
     of the license in question shall be de-
     termins 3;~the court. In such suit the
     i::waen~ha;.lhe ul2onthe plaintiff to
     ShOvJ  cause for reinstatement Of his li-
     cen5c~:;
            ~ The board may, at its discretion,
Hon. C. H. Robinson - Page 5   (V-758)


     in case license has been revoked or the
     renewal thereof refused, reissue such
     license at the expiration of six months
     from the time such license was revoked.”
          We are of the opinion that Articles 4568-
4573, v. c. s., make plain the legislative intent that
the provis.ionsthereof pertaining to the authority of
the State Board of Chiropody Examiners to reinstate
licenses of chiropodists which have been suspended or  ’
revoked for nonpayment of renewal fees, is discretion-
ary, by reason of which we hold that:

          1. The State Board of Chiropody Examiners
may require chiropody licentiates whose licenses have
been suspended or revoked for non-payment of annual
renewal fees, as required by Article 4571, V. C. S., to
pass the regular examination as provided in Article
4569, including payment of the $35.00 examination fee,
but may, in its discretion, reinstate such licenses
without requiring such re-examination.

          2.  Xhere rel;-ular
                            examinations are required
by the Board each shol&? stand as an original applica-
tion in compliance wit? Artic!zs 4569 and 4570, includ-
ing requirements as to education of the applicant.
          3. The Bc:rd may in its discretion, reinstate
former chiropody lioantiates and refuse to reinstate
others if just cause exists for such refusal. Failure
of the applicant to meet the requirements of Article 4570,
V. C. S. will justify such refusal.

          4. Former licentiates who are reinstated with-
out regular examinations should be required to pay all
renewal fees for ‘Yhich they are in arrears; all who are
required to be re-examined and pass the regular ‘examina-
tion may only be required to pay annual renewal fees
commencing with their reinstatement.


         The State Board of Chiropody Examiners
    may require chiropody licentiates whose li-
    censes have been suspended or revoked for
    non-payment of annual renewal fees, as re-
    quired by Article 4571, V. C. S., to pass
    the regular examination as provided in Arti-
    cle 4569, including the payment of the $35.00
Hon. C. ii.Robinson - Page 6   (V-758),


    examination fee. 3here re-examination
    is required by the board, the applicant
    should meet the requirements of Article
    4570. The board may in its discretion
    refuse to reinstate former licentiates
    for just cause. Former licentiates who
    are reinstated without re-examination
    should pay all renewal fees in arrears;
    those who are re-examined and pass
    should pay only the current renewal fee.
                           Very truly yours,
                       ATTORNEY GENERAL OF TEXAS



                           W.T.  Williams
WTW:wb                     Assistant


                       APPROVED: